Citation Nr: 9908761	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-17 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residual left knee 
injury with chondromalacia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the noncompensable 
evaluation assigned the veteran's left knee disability.  By a 
rating decision dated August 1997, the RO increased the 
evaluation assigned the veteran's right knee disability to 10 
percent effective August 1996.  

A December 1998 VA Form 119, Report of Contact, reflects that 
the veteran disagrees with that portion of the RO's August 
1997 rating decision which assigned an effective date of 
August 19, 1996 for the 10 percent evaluation for her left 
knee disability.  See Grantham v. Brown, 114 F.3d 1156 
(Fed.Cir. 1997).  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's left knee disability is manifested by pain, 
very mild lateral patellar subluxation, and limitation of 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residual left knee injury with chondromalacia have not been 
met.  38 U.S.C.A. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned her 
service-connected left knee disability does not reflect 
adequately the severity of her knee symptomatology.  She 
asserts that the evaluation should be increased based on pain 
and limitation of motion.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 631-632 (1992).  As the veteran has claimed that her 
left knee disability is more severe, her claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Service connection and a noncompensable evaluation for 
residuals of a left knee injury have been in effect since 
January 1983.  The veteran appealed a December 1996 rating 
decision which continued the 0 percent evaluation.  During 
the course of the veteran's appeal, the RO increased the 
assigned evaluation to 10 percent effective August 1996, 
pursuant to Diagnostic Code 5257.  Under this diagnostic 
code, slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee, and a 30 percent evaluation requires 
severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent.  A 
VA examination in March 1997 showed some limitation of 
motion, but no edema, effusion or crepitus, good patellar 
stability, and stability against resistance.  Private 
outpatient treatment records in May 1997 show very mild 
lateral patellar subluxation, pain and limitation of motion.  
There is no evidence that the veteran's left knee disability 
is manifested by moderate recurrent subluxation or lateral 
instability, or that it causes more than slight overall left 
knee impairment.  In May 1997, the veteran's private 
physician noted that the knee was symptomatic only on 
occasion and would not lead to any significant disabling 
process.

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
supra.  In making this determination, the Board finds that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca, 8 Vet.App. 202, do not apply.  See Johnson v. Brown, 
9 Vet.App. 7, 9 (1996).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  On 
a VA examination dated March 1997, the veteran had flexion to 
130 degrees and extension to 0 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (1998) (showing flexion to 140 degrees and 
extension to 0 degrees as normal).  Further, the record shows 
no x-ray evidence of arthritis in the left knee nor 
limitation of motion to warrant a zero percent evaluation 
under 5260 or 5261.  Therefore, a separate rating under 
Diagnostic Code 5010-5003 is not warranted.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997) (A claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 based on additional 
disability).  Finally, in absence of evidence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the veteran's disability under any other diagnostic code.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residual left knee injury with 
chondromalacia.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55-56 (1990).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).





ORDER

An evaluation in excess of 10 percent for residual left knee 
injury with chondromalacia is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

